DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 10/21/2022 responsive to the Office Action filed 07/26/2022 has been entered. Claims 1, 4, 6, 9, 11 and 12 have been amended. Claim 22 has been canceled. New claim 25 has been added. Claims 1-5, 23 and 24 were previously withdrawn. Claims 1-13, 18-21 and 23-25 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 7-9 filed 04/18/2022, with respect to the rejection of the claim 6 under 103 rejection have been fully considered and are addressed in the revised rejection.
Applicant argues that “Stadlmann makes no teachings or suggestions regarding the adjustment of an irradiation source for forming a first portion of a solidification line using a first process parameter to a second process parameter for forming a second portion of the solidification line along an irradiation path extending between two different regions. To the contrary, Stadlmann appears to disclose that a constant exposure is used in each sub-region such that an exposure level in an overlap area of the different sub-regions is provided based on a cumulative value of the two sub-regions.” (page 9)
These arguments are found to be unpersuasive because:
Firstly, Stadlmann teaches that in a development of the invention all layers or individual layers can be developed in a plurality of (i.e. two or more) exposure passes, in at least one of the exposure passes, the layer in question is divided into at least two sub-regions which are arranged substantially adjacent to one another and are each developed in separate development steps (Pa [0021]), i.e., Stadlmann teaches that each sub-region is formed by exposure passes, respectively and separately. Secondly, Stadlmann further teaches that at least one of these sub-regions, in an edge area adjoining another sub-region of the same layer in the same exposure pass, contains area parts that protrude into the other sub-region in a form-fitting manner.” (Pa [0021]), i.e., Stadlmann teaches that the same exposure pass which forms one sub-region also form the area parts that protrude in the overlap area. Thirdly, Stadlmann further teaches that the exposure process can have different exposure times, sequences and intensities between the sub-area and the sub-region to which it belongs (Pa [0045]), i.e., Stadlmann teaches that exposure intensity is adjustable between the sub-area and the sub-region to which it belongs in the exposure pass. Thus, Stadlmann teaches the adjustment of an irradiation source for forming a first portion of a solidification line using a first process parameter to a second process parameter for forming a second portion of the solidification line along an irradiation path extending between two different regions.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-13, 18-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stadlmann (US 2019/0315051) in view of Hellestam (US 2016/0167160) (All of record).

With respect to claim 6, Stadlmann teaches an additive manufacturing method (“a method for producing a three-dimensional object in a stereolithographic process”, Pa [0001]) comprising: 
irradiating a first portion of build material within a first scan region (“sub-regions 31”) along a first irradiation path to form a first solidification line; and irradiating a second portion of build material within a second scan region (“sub-regions 32”) along a second irradiation path to form a second solidification line (“The layers can be developed generally by exposure to a radiation triggering a curing of the layer…the sub-regions are exposed”, Pa [0017] and [0018]; “The layer 30—for example because it is too large for an individual exposure process, or for other reasons—is divided into two sub-regions 31, 32”, Pa [0033]; “In a development of the invention all layers or individual layers can be developed in a plurality of (i.e. two or more) exposure passes…in at least one of the exposure passes, the layer in question is divided into at least two sub-regions which are arranged substantially adjacent to one another and are each developed in separate development steps”, Pa [0021]), 
wherein the second scan region is offset with respect to the first scan region thereby defining an offset region (“overlap area”) (“The overlap area is then divided again over the two sub-regions, wherein area parts that belong to one sub-region protrude between area parts belonging to the other. In this way, a form-fitting connection of the two sub-regions 31, 32 is produced.”, Pa [0033]), wherein the offset region is at least partially solidified by the first solidification line extending into the offset region along the first irradiation path and the second solidification line extending into the offset region along the second irradiation path (“at least one of these sub-regions, in an edge area adjoining another sub-region of the same layer in the same exposure pass, contains area parts that protrude into the other sub-region in a form-fitting manner.”, Pa [0021]), and a reference line (“a dividing line 33”) intersects the first irradiation path and the second irradiation path within the offset region, wherein the reference line is substantially parallel a side of the first scan region (“An overlap area (or transition region) 34 is then defined (FIG. 2c) and extends along the dividing line”) (Pa [0033] and Figs. 2d and 2e), 
wherein an irradiation source is adjusted from a first process parameter for forming a first portion of the first solidification line within the first scan region to a second process parameter different than the first process parameter for forming a second portion of the first solidification line within the offset region (“at least one of these sub-regions, in an edge area adjoining another sub-region of the same layer in the same exposure pass, contains area parts that protrude into the other sub-region in a form-fitting manner.”, Pa [0021]; “The exposure process can have different exposure times, sequences and intensities between the sub-area and the sub-region to which it belongs.”, Pa [0045]; “a sector can also be exposed multiple times, specifically in further exposure steps additionally to those two that belong to the two sub-regions, and in different chronological sequences and intensities…the intensity values of the various passes can additionally be varied for a specific area piece, such that the total sum of the intensities remains the same, specifically the desired exposure intensity.”, Pa [0050]).

Stadlmann is silent to a non-transitory computer readable medium storing a program configured to cause a computer to execute the additive manufacturing method.
In the same field of endeavor, method for additive manufacturing, Hellestam teaches a non-transitory computer-readable storage medium storing applications, programs, program modules, scripts, source code, program code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like (Pa [0093]) such that these computer program instructions stored can direct a computer or other programmable data processing apparatus to function in a particular manner (Pa [0098]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Stadlmann with the teachings of Hellestam so that the one would provide a non-transitory computer-readable storage medium storing a program configured to cause a computer or the 3D printing apparatus in order to execute the additive manufacturing method taught by Stadlmann. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

With respect to claims 7 and 8, Stadlmann as applied to claim 6 above is silent to a build unit or a mobile build platform.
Hellestam as applied in the combination above further teaches that the method comprises directing a first energy beam from a first energy beam source at a first selected location of the powder layer and a second energy beam from a second energy beam source at a second selected location to provide a first portion of the powder layer simultaneous as fusing a second portion of the powder layer such that a trajectory of the first cover area and a trajectory of the second cover area are overlapping each other (Pa [0009] and Fig. 3A) and the method is performed with multiple energy beams which do not interfere with each other to allow for a continuous operation of an additive manufacturing process for production of larger objects at a faster speed of manufacture (Pa [0010] and [0007]). Hellestam further teaches that the work table is rotated so that after a full lap of rotation of the work table 310 the first maximum beam scanning area 220 is covering an outer ring 322 of the work table (Pa [0074] and [0076]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Stadlmann with the teachings of Hellestam so that the one would provide two laser beam sources and incorporate the rotating work table into Stadlmann’s method in order to allow for a continuous operation of an additive manufacturing process for production of larger objects at a faster speed of manufacture.

With respect to claim 9, Stadlmann as applied to claim 6 above further teaches that the second solidification line (“exposure pass”) is substantially parallel to the first solidification line (“exposure pass”), wherein the first solidification line crosses the reference line (“33”) and the second solidification line does not cross the reference line (Figs. 2d and 2e).

With respect to claim 10, Stadlmann as applied to claim 9 above further teaches that the at least partially solidified portion within the second scan region (“32”) includes a third solidification line and a fourth solidification line substantially parallel to the third solidification line, wherein the third solidification line does not cross the reference line (“33”) and the fourth solidification line does cross the reference line (Figs. 2d and 2e).

With respect to claims 11, Stadlmann as applied to claim 10 above further teaches that the first scan region is bounded by a stripe, which represents a border for the first scan region (“FIG. 2d shows a division of the overlap area 35 with boundary regions engaged in a comb-like manner”, Pa [0033]).  

With respect to claims 12, Stadlmann as applied to claim 11 above further teaches that the second scan region is bounded by a second stripe, which represents a second border for the second scan region (“FIG. 2d shows a division of the overlap area 35 with boundary regions engaged in a comb-like manner”, Pa [0033]).  

With respect to claims 13, Stadlmann as applied to claim 6 above further teaches that irradiating the first portion of build material comprises irradiating the first portion of build material with a laser (“a method for producing a three-dimensional object in a stereolithographic process”, Pa [0001]; and “by a moving laser beam”, Pa [0002]).

With respect to claim 18, Stadlmann as applied to claim 6 above is silent to a direct metal laser sintering method or a direct metal laser melting method.
Hellestam as applied in the combination above further teaches using metal powder material 3 (Pa [0049]) in the selective laser sintering SLS or selective laser melting SLM (Pa [0047]).
One would have found it obvious to incorporate the selective laser sintering SLS or selective laser melting SLM into Stadlmann’s method for the purpose of forming the 3D metal object.

With respect to claim 19, Stadlmann as applied to claim 6 above further teaches that the offset region is at least partially solidified by the first irradiation path and the second irradiation path (“at least one of these sub-regions, in an edge area adjoining another sub-region of the same layer in the same exposure pass, contains area parts that protrude into the other sub-region in a form-fitting manner.”, Pa [0021]; “The overlap area is then divided again over the two sub-regions, wherein area parts that belong to one sub-region protrude between area parts belonging to the other.”, Pa [0033] and Figs. 2d, 2e).  

With respect to claim 20, Stadlmann as applied to claim 6 above further teaches that an interlocking solidification path (“a form-fitting connection”, Pa [0033]) is used to at least partially solidify a space between the first scan region and the second scan region.

With respect to claim 21, Stadlmann as applied to claim 20 above further teaches that the interlocking solidification path has a shape that has an interlocking geometry that interlocks the first scan region with the second scan region (“a form-fitting manner, for example in a comb-like and/or dovetail-like manner.”, Pa [0010]).  

With respect to claim 25, Stadlmann teaches an additive manufacturing method (“a method for producing a three-dimensional object in a stereolithographic process”, Pa [0001]) comprising: 
dividing a layer of a build to define a first scan region (“sub-regions 31”) and a second scan region (“sub-regions 32”) spaced with respect to the first scan region thereby defining an offset region (“overlap area 34”) between the first scan region and the second scan region (“The layer 30—for example because it is too large for an individual exposure process, or for other reasons—is divided into two sub-regions 31, 32”, “The overlap area is then divided again over the two sub-regions, wherein area parts that belong to one sub-region protrude between area parts belonging to the other. In this way, a form-fitting connection of the two sub-regions 31, 32 is produced.”, Pa [0033]); 
irradiating a first portion of build material within the first scan region along a first irradiation path to form a first solidification line; irradiating a second portion of build material within the second scan region along a second irradiation path to form a second solidification line (“The layers can be developed generally by exposure to a radiation triggering a curing of the layer…the sub-regions are exposed”, Pa [0017] and [0018]; “In a development of the invention all layers or individual layers can be developed in a plurality of (i.e. two or more) exposure passes…in at least one of the exposure passes, the layer in question is divided into at least two sub-regions which are arranged substantially adjacent to one another and are each developed in separate development steps”, Pa [0021]); and 
irradiating a third portion of build material in the offset region along the first and second irradiation paths wherein the first and second solidification lines extend beyond the respective first and second scan regions along the respective first and second irradiation paths into the offset region, and wherein the first and second solidification lines at least partially interlock within the offset region (“at least one of these sub-regions, in an edge area adjoining another sub-region of the same layer in the same exposure pass, contains area parts that protrude into the other sub-region in a form-fitting manner.”, Pa [0021]).

Stadlmann is silent to a non-transitory computer readable medium storing a program configured to cause a computer to execute the additive manufacturing method.
In the same field of endeavor, method for additive manufacturing, Hellestam teaches a non-transitory computer-readable storage medium storing applications, programs, program modules, scripts, source code, program code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like (Pa [0093]) such that these computer program instructions stored can direct a computer or other programmable data processing apparatus to function in a particular manner (Pa [0098]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Stadlmann with the teachings of Hellestam so that the one would provide a non-transitory computer-readable storage medium storing a program configured to cause a computer or the 3D printing apparatus in order to execute the additive manufacturing method taught by Stadlmann. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742